In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Partnow, J.), dated October 28, 2005, which granted the plaintiffs’ motion for summary judgment on the issue of liability and the separate motion of the plaintiff Rosalyn Williams for summary judgment dismissing the defendants’ counterclaim against her.
Ordered that the order is affirmed, with costs.
In support of their motion for summary judgment on the issue of liability, the plaintiffs established that a motor vehicle operated by the plaintiff Rosalyn Williams in the rightmost lane of the Gowanus Expressway, in Brooklyn, was struck by a bus owned by the defendant New York City Transit Authority and *828operated by the defendant William Meier when the bus moved to the right, in violation of Vehicle and Traffic Law § 1128 (a), in order to avoid construction barriers in the roadway. This evidence established the defendants’ prima facie liability (see Neryaev v Solon, 6 AD3d 510 [2004]). In opposition, the defendants failed to raise a triable issue of fact (see Neryaev v Solon, supra). Accordingly, the Supreme Court properly granted both motions. Miller, J.P., Spolzino, Ritter and Lifson, JJ., concur.